     Case 2:04-cr-00305-JAM-CKD Document 267 Filed 01/22/21 Page 1 of 3


 1    HEATHER E. WILLIAMS, CA Bar #122664
      Federal Defender
 2    REED GRANTHAM, CA Bar #294171
      Assistant Federal Defender
 3    Office of the Federal Defender
      2300 Tulare Street, Suite 330
 4    Fresno, CA 93721-2226
      Telephone: (559) 487-5561
 5    Fax: (559) 487-5950
 6    Attorneys for Defendant
      AMADO ESTEVEZ, JR.
 7
 8                             IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                     Case No. 2:04-cr-00305-JAM-CKD-3
12                      Plaintiff,                  STIPULATION TO MODIFY BRIEFING
                                                    SCHEDULE; ORDER
13    vs.
14    AMADO ESTEVEZ, JR.,
15                     Defendant.
16
17           IT IS HEREBY STIPULATED by and between the parties, through their respective
18    counsel, Assistant United States Attorney Jason Hitt, counsel for plaintiff, and Assistant Federal
19    Defender Reed Grantham, counsel for Amado Estevez, Jr., that the briefing schedule set by this
20    Court via minute order on December 30, 2020, be modified as follows: defendant’s reply to the
21    government’s opposition shall be filed on or by March 5, 2021.
22           On December 11, 2020, Mr. Estevez filed a pro se motion to reduce his sentence in this
23    matter pursuant to 18 U.S.C. § 3582(c)(1) and (c)(2). See Dkt. #258. On December 15, 2020, this
24    Court, via minute order, set a briefing schedule on Mr. Estevez’s pro se motion. See Dkt. #259.
25    On December 28, 2020, Mr. Estevez filed an additional pro se motion, largely reiterating the
26    arguments made in his December 11, 2020 filing, also pursuant to 18 U.S.C. § 3582(c)(1) and
27    (c)(2). See Dkt. #260. Subsequently, on December 29, 2020, the government moved for an
28    extension of time to file its opposition to January 19, 2021. See Dkt. #262. On December 30,
     Case 2:04-cr-00305-JAM-CKD Document 267 Filed 01/22/21 Page 2 of 3


 1    2020, undersigned counsel was appointed and entered an appearance. See Dkt. #263. That same
 2    day, the Court granted the government’s request to extend the deadline for its opposition to
 3    January 19, 2021. See Dkt. #264. The minute order further specified that the defendant’s reply be
 4    filed by January 25, 2021. See Dkt. 264. On January 19, 2021, the government filed its
 5    opposition in this matter. See Dkt. #265.
 6                 As set forth above, defense counsel appeared in this matter on December 30, 2020,
 7    shortly after Mr. Estevez filed his initial and subsequently pro se motions. See Dkt. #262. Mr.
 8    Estevez is currently detained in federal pretrial custody at Metropolitan Correctional Center
 9    (MCC) Chicago. While defense counsel is able to set up phone calls with Mr. Estevez, such calls
10    must be set up at least a week in advance and it is often difficult to schedule since the facility is
11    unable to accommodate calls at specific times. Defense counsel requires additional time to
12    discuss Mr. Estevez’s motion with Mr. Estevez and to further become familiar with the
13    complicated procedural history in this case, prior to filing a reply in this matter. Additionally,
14    defense counsel is undertaking efforts to obtain documents relevant to Mr. Estevez’s motion and
15    needs additional time to obtain such documents.
16    //
17
18
19
20
21
22
23
24
25
26
27
28

           Estevez – Stipulation to Modify Briefing Schedule   2
     Case 2:04-cr-00305-JAM-CKD Document 267 Filed 01/22/21 Page 3 of 3


 1             Defense counsel has conveyed the above to government counsel who indicated that the
 2    government does not oppose a request to modify the briefing schedule to extend the time for the
 3    defense to file a reply in this matter to March 5, 2021. The continuance is made with the
 4    intention of conserving time and resources for both the parties and the Court.
 5
 6                                                         Respectfully submitted,
 7
                                                           McGREGOR W. SCOTT
 8                                                         United States Attorney
 9    Date: January 21, 2021                               /s/ Jason Hitt
                                                           JASON HITT
10                                                         Assistant United States Attorney
                                                           Attorney for Plaintiff
11
12                                                         HEATHER E. WILLIAMS
                                                           Federal Defender
13
14    Date: January 21, 2021                               /s/ Reed Grantham
                                                           REED GRANTHAM
15                                                         Assistant Federal Defender
                                                           Attorney for Defendant
16                                                         AMADO ESTEVEZ, JR.
17
18
19
20                                                         ORDER
21             IT IS SO ORDERED. The Court hereby grants the request to modify the briefing
22    schedule in the above-captioned matter as set forth in the above Stipulation. Accordingly, the
23    defendant’s reply brief shall be filed on or by March 5, 2021.
24
25     DATED: January 21, 2021                               /s/ John A. Mendez
                                                             THE HONORABLE JOHN A. MENDEZ
26
                                                             UNITED STATES DISTRICT COURT JUDGE
27
28

       Estevez – Stipulation to Modify Briefing Schedule      3
